Title: To Thomas Jefferson from Collow Frères, Carmichael & Co., 5 February 1788
From: Collow Frères, Carmichael & Co.
To: Jefferson, Thomas



Sir
Havre, 5 Feby. 1788.

We have the honor of informing your Excellency that the Ship Bowman, Captn. D. Butler, arrived here this morning from Virginia and brought a Packet, apparently of News Papers with a letter from our friend A. Donald Esqr. of Richmond addressed to you. The former we have forwarded apart by this days Post, and the latter you will be pleased to receive enclosed.
We are informed by Mr. Donald that you have been kind enough to promise to procure for him a Groce of fine Claret and he has directed us to receive the same, and to pay for it, which we shall do with much pleasure when we know the Cost.
The Ship Bowman belongs to Mr. Donald and comes loaded with 490 Hogsheads of Tobacco for the Contract of Mr. Morris. We hope to get her dispatched back in ten days or a fortnight, when we shall be extremely happy if we can be serviceable in forwarding letters or any thing else which you may wish to send by that Conveyance. We expect hourly another Ship, called the Portsmouth from James River, loaded for the Private Account of Mr. Donald and his friends in Virginia, as indeed the Bowmans Cargo originally was, with an intention to consign it to us for Sale to the Farmers General, until they were deterred from attempting that Destination by Advices recently received from France. We fear we shall be obliged to send the Portsmouth to a Foreign Port, as the Farmers General refuse at present to take Tobacco from the General Trade, or if they did, we have reason to think it would be at Prices which cannot be accepted, being much below those at other Markets. She will not therefore in all probability return from this Port to America.
Will your Excellency permit us to observe to you (since we happen to have this opportunity of doing so) that the very great uncertainty in which our Friends in America remain with regard to the Chance of their Tobacco being received in France has been in many instances, highly detrimental to their Interests.
May we take the liberty to ask of your Excellency, if the Trade is likely soon to be established on any regular footing?
By the Resolutions at Bernis of the 12th May 1786 (which, we understand, the Trade of the United States was principally indebted for to you) we had good grounds to believe that after the Expiration of Mr. Morris’s Contract, no more of the same  kind would be made, but that France would be entirely supplied from the General Trade. But we now hear, from some people, Reports of that Contract being renewed and even extended; and others again say, this is not the fact, but that the Trade will be kept open and the Farmers take annually a certain quantity, at least, from the General Trade.
Such a State of uncertainty confounds and embarrasses every operation with a view to the Tobacco Trade, between America and France, and therefore we hope we shall be excused the liberty we take in presuming to enter upon this Subject, more especially as we are convinced that the Communication of every Circumstance which affects the Trade and Interests of the Subjects of the United States of America so very essentially, as this does, will be favorably received by your Excellency.
We have the honor to be with Sentiments of the highest Respect, Sir, Your most obedient and most humble Servants,

Collow freres Carmichael & Co.

